Title: To John Adams from Nathaniel Wells, 1 February 1801
From: Wells, Nathaniel
To: Adams, John



Sir—
Boston Feby. 1st. 1801

The Honble Daniel Davis Esqr has been lately appointed Solicitor General of this State and probably will soon resign his office as District Attorney for the District of Maine as the business of one office will interfere with that of the other—Considering it as of great importance to have able and faithful Attorneys in the several Districts in the United States I take the liberty to recommend Prentiss Mellen of Biddeford in the County of York Esqr as a proper person in my opinion to fill that office; being personally acquainted with him I consider him as a person of sober life and conversation and exemplary in his Behaviour He is much esteemed as an Attorney at Law. I believe him to be as suitable if not more suitable for the office of District Attorney than any other Gentleman in the District of Maine. I have the honor to be with the highest Esteem / Your Excellencys / Most humble Sert

Nathl Wells